[Cite as White v. Ohio Pub. Defender, 2019-Ohio-5204.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Darrell White,                                           :

                Plaintiff-Appellant,                     :
                                                                     No. 19AP-243
v.                                                       :     (Ct. of Cl. No. 2018-01514JD)

Ohio Public Defender,                                    :   (ACCELERATED CALENDAR)

                Defendant-Appellee.                      :



                                          D E C I S I O N

                                  Rendered on December 17, 2019


                On brief: Darrell White, pro se.

                On brief: Dave Yost, Attorney General, and Samantha J.
                Scherger, for appellee.

                            APPEAL from the Court of Claims of Ohio

BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, Darrell White, appeals from an entry of the Court of
Claims of Ohio granting the motion to dismiss of defendant-appellee, Ohio Public Defender
("OPD"). For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} On December 18, 2018, White filed a complaint in the Court of Claims. The
complaint alleges that White was arrested and notified of his Miranda rights. At his
arraignment, White informed the court that he wanted an attorney to be appointed and
White paid a $25 fee. The court appointed attorney Greg Donahue. Afterward, White chose
to be represented by attorney Ken Rexford. Subsequently, White sent three letters to OPD
inquiring about his criminal case: one on September 26, 2018, one on October 1, 2018, and
one on October 9, 2018.
No. 19AP-243                                                                               2


         {¶ 3} On October 16, 2018, Kenneth Spiert, an assistant state public defender,
responded on behalf of OPD to White in the form of a letter which White attached to his
complaint as Exhibit A. The letter states it was being sent in response to White's three
previous letters to OPD in which White requested OPD's assistance with filing civil lawsuits
in federal court. The letter further states that in 2015, White filed a civil lawsuit against
OPD and by doing so, White "created a conflict of interests that prohibits this office from
advising you or representing you now and in the future. Prof. Cond. Rule 1.7. Therefore,
this office must decline your request for assistance."
         {¶ 4} White further alleges in his complaint that the failure of OPD to represent
him deprived him of his right to legal counsel and his chance of freedom. Alternatively,
White seeks redress for alleged violations of the right to counsel established by the Sixth
Amendment to the U.S. Constitution. White demanded $7 million as compensation for his
claim.
         {¶ 5} OPD responded to White's complaint with a January 16, 2019 motion to
dismiss, arguing the trial court should dismiss White's complaint in its entirety pursuant to
Civ.R. 12(B)(1) and (6). White then filed a belated memorandum contra OPD's motion to
dismiss on March 7, 2019. Despite being untimely, the trial court considered White's
response.
         {¶ 6} In a March 21, 2019 entry, the trial court granted OPD's motion to dismiss.
The trial court found White's complaint sounded in legal malpractice, but that White failed
to allege the formation of an attorney-client relationship between White and OPD. Further,
the trial court concluded that to the extent White's complaint asserted claims for violations
of his constitutional rights—whether based on the Sixth Amendment or any other
constitutional basis—it lacked subject-matter jurisdiction over such alleged violations.
Thus, the trial court granted OPD's motion and dismissed White's complaint in its entirety
pursuant to Civ.R. 12(B)(1) and (6). White timely appeals.
II. Assignments of Error
         {¶ 7} White assigns two sets of nine errors each for our review:
               Set One:
               [1.] The trial court was in error for dissmissing case, prior to
               discovery
No. 19AP-243                                                                     3



           [2.] The trial court was in error for dissmissing case, prior to
           judgment and not granting relief or sanction's for obstruction
           of justice filed March 7, 2019

           [3.] The trial court errored in the fact that plaintiff was
           lawsuiting a agency (Ohio Puplic Defender's) and not a
           individual, but rather any assigned attorney agent repesenting
           that agency in that agency capacity

           [4.] The trial court error in not deciding raether or not plaintiff
           is entiled to Ohio Public Defender services once prior given in
           said case herein and for the future

           [5.] The trial court error in an established breach of contract
           between plaintiff and agency

           [6.] Can Defendant claim conflict of interest, after judge
           appoint counsel services, and there was a $25 dollar fee
           agreement estastablished and performances of service was
           provided to Plaintiff, and then deprive relied upon rendered
           services that plaintiff was relying on, the trial court errored on
           issue

           [7.] Did the trial court error for not adjudicating plaintiff's
           unjust enrichment claim, as a tax paying citizen and U.S. Army
           veteran, for being denied services

           [8.] Did the trial court error in malpractice between plaintiff
           and agency Ohio Public Defender specifically in establishing
           causal link connection

           [9.] The trial court errored when Lima, Munipal Court case No.
           18 CRA 02004 Judge established client and agency (O.P.D.)
           causal link for services and the denial letter of service's breach
           the contractual relationship for service's that should not have
           been denied

           Set Two:

           [1.] By reason's herein the trial court errored in dissmissing
           case bias and prejudice plaintiff

           [2.] The trial court never saction or adjudicated relief, that
           didn't hinder plaintiff case, bias, prejudice plaintiff
No. 19AP-243                                                                            4


                [3.] The trial court errored in the plaintiff established
                malpractice in the capacity as office of the public defender and
                it's agents or assistant's bias, prejudice plaintiff

                [4.] With the court appointing counsel and with plaintiff
                establish $25 fee and without prior notice the trial court
                errored in not deciding or adjudicating the appellant had a
                right to future service's bias, prejudice plaintiff

                [5.] The trial court erroed once it was established the ageny or
                office of defendant owed a obligation and owed a contractual
                duty the trial court errored in breach of duty, breach of
                obligation, breach in judge appointment of agency and breach
                of contract bias, prejudice plaintiff

                [6.] The trial court was in error there can never be a conflict of
                interest in the agency/offices capacity when service's already
                been contracted, existed, and performed on with advise
                strategy and counsel strategy and fee established in writing
                contractualy bias, prejudice plaintiff

                [7.] The trial court errored not adjudicating plaintiff unjust
                enrichment claim when the defendant except my military
                service to protect freedom's and except my tax paying dollar's
                and deprive me of service in the present and future that's unjust
                enrichment to something I pay for being unjustly without prior
                notification deprived of the trial court is in error bias, prejudice
                plaintiff

                [8.] The trial court errored in malpractice standard between
                plaintiff capacity and Ohio Public Defender capacity and it's
                agents or assistants capacity bias, prejudice plaintiff

                [9.] The trial court error when all factual inferences in favor of
                plaintiff and the complaint gave Lima, Municipal case number
                establishing a judge appointing defendant bias, prejudice
                plaintiff

(Sic passim.)
III. Discussion
      {¶ 8} Because all of White's assignments of error are interrelated, we address them
jointly. Indeed, although White has presented two separate sets of assignments of error,
each of which consists of nine errors, in essence White has asserted but one assignment of
No. 19AP-243                                                                                5


error: that is, that the trial court erred in granting OPD's motion to dismiss pursuant to
Civ.R. 12(B)(1) and (6).
       {¶ 9} Civ.R. 12(B)(1) permits dismissal where the trial court lacks jurisdiction over
the subject-matter of the litigation. Guillory v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
07AP-861, 2008-Ohio-2299, ¶ 6. Subject-matter jurisdiction involves a court's power to
hear and decide a case on the merits. Lowery v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 14AP-730, 2015-Ohio-869, ¶ 6, citing Vedder v. Warrensville Hts., 8th Dist. No. 81005,
2002-Ohio-5567, ¶ 14. In deciding a Civ.R. 12(B)(1) motion, a court must dismiss for lack
of subject-matter jurisdiction if the complaint fails to allege any cause of action cognizable
in the forum. Brown v. Levin, 10th Dist. No. 11AP-349, 2012-Ohio-5768, ¶ 14. An appellate
court reviews a trial court's decision on a Civ.R. 12(B)(1) motion to dismiss for lack of
subject-matter jurisdiction under a de novo standard of review. Pankey v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 13AP-701, 2014-Ohio-2907, ¶ 7.
       {¶ 10} Under Civ.R. 12(B)(6), a defendant may move to dismiss a complaint for
failure to state a claim upon which relief can be granted. A Civ.R. 12(B)(6) motion to
dismiss tests the sufficiency of the complaint. O'Brien v. Univ. Community Tenants Union,
Inc., 42 Ohio St. 2d 242, 245 (1975). In ruling on a motion to dismiss pursuant to Civ.R.
12(B)(6), the court must construe the complaint in the light most favorable to the plaintiff,
presume all factual allegations in the complaint are true, and make all reasonable
inferences in favor of the plaintiff. Mitchell v. Lawson Milk Co., 40 Ohio St. 3d 190, 192
(1988). The dismissal of a complaint for failure to state a claim is proper when it appears,
beyond doubt, that the plaintiff can prove no set of facts entitling him to relief. Celeste v.
Wiseco Piston, 151 Ohio App. 3d 554, 2003-Ohio-703, ¶ 12 (11th Dist.). Although the trial
court may not rely on evidence outside the complaint, it may take into consideration both
the complaint and any attachments to it. Smith v. Estate of Knight, 10th Dist. No. 18AP-
534, 2019-Ohio-560, ¶ 7; Beard v. New York Life Ins. & Annuity Corp., 10th Dist. No. 12AP-
977, 2013-Ohio-3700, ¶ 11. Furthermore, when documents attached to the complaint
foreclose a claim, the trial court may properly grant a motion to dismiss for failure to state
a claim upon which relief may be granted. Beard at ¶ 11. When reviewing a decision on a
Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief can be
No. 19AP-243                                                                                                   6


granted, this court's standard of review is de novo. Foreman v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 14AP-15, 2014-Ohio-2793, ¶ 9.
        {¶ 11} Turning to White's complaint, we observe the established legal principle that
regardless of how a plaintiff characterizes his claims, claims arising out of an attorney's
representation constitute claims for legal malpractice. Brust v. Kravitz, 10th Dist. No.
16AP-201, 2016-Ohio-7871, ¶ 17, citing Rumley v. Buckingham, Doolittle & Burroughs, 129
Ohio App. 3d 638, 641 (10th Dist.1998) ("When the gist of a complaint sounds in
malpractice, the other duplicative claims, even those labeled as breach of contract and
promissory estoppel, are subsumed within the legal malpractice claims."); see also Creech
v. Gaba, 10th Dist. No. 15AP-1100, 2017-Ohio-195, ¶ 10 ("All claims in tort, fraud, or
contract against a lawyer are, essentially, considered to be malpractice.").
        {¶ 12} To establish a claim for legal malpractice based on negligent
representation, the plaintiff must show "(1) that the attorney owed a duty or obligation to
the plaintiff, (2) that there was a breach of that duty or obligation and that the attorney
failed to conform to the standard required by law, and (3) that there is a causal connection
between the conduct complained of and the resulting damage or loss." Vahila v. Hall, 77
Ohio St. 3d 421, 427 (1997).
        {¶ 13} Having conducted a de novo review of the pleadings, we agree with the trial
court that White's claims sound in legal malpractice. White, however, has failed to state a
claim for legal malpractice against OPD because he has failed to allege he had an attorney-
client relationship with OPD. Indeed, White's complaint and the document attached to it
as Exhibit "A" clearly evince that the OPD declined to represent White due to the conflict of
interest that was created when White sued OPD in 2015. It is axiomatic that an attorney's
representation must be free from conflicts of interest. State v. Dillon, 74 Ohio St. 3d 166,
167-68 (1995), citing State v. Gillard, 64 Ohio St. 3d 304 (1992)1 Therefore, it was not only
proper for OPD to decline to represent White, it was imperative for OPD to do so. Further,
in the absence of an attorney-client relationship between OPD and White, OPD owed no


1 See also Ohio R. Prof. Cond. 1.7, which provides, in relevant part, that a conflict of interest is created when
"there is a substantial risk that the lawyer's ability to consider, recommend, or carry out an appropriate
course of action for that client will be materially limited by the lawyer's responsibilities to another client, a
former client, or a third person or by the lawyer's own personal interests." (Emphasis sic.)
No. 19AP-243                                                                                 7


duty whatsoever to White, thereby foreclosing any claim for legal malpractice. Accordingly,
the trial court properly dismissed White's claims sounding in legal malpractice pursuant to
Civ.R. 12(B)(6).
       {¶ 14} Additionally, we agree with the trial court's reasoning that to the extent that
White's claims do not sound in legal malpractice but may otherwise allege a constitutional
claim for violation of his Sixth Amendment right to counsel, such a claim is not cognizable
in the Court of Claims. It is well-established that this type of claim cannot be considered
by the Court of Claims because, as a court of limited jurisdiction, the Court of Claims may
not consider constitutional claims. Baker v. Dept. of Rehab. & Corr., 10th Dist. No. 11AP-
987, 2012-Ohio-1921, ¶ 9; Guillory at ¶ 12. Thus, to the extent that White's complaint
asserted constitutional claims, the trial court properly dismissed such claims for lack of
subject-matter jurisdiction pursuant to Civ.R. 12(B)(1).
       {¶ 15} Finally, to the extent that White argues that the complaint should not have
been dismissed prior to conducting discovery, we summarily reject such argument. Having
concluded that White's complaint failed to state a claim for legal malpractice, the trial court
was not required to permit the parties to engage in discovery as any such discovery would
be pointless.      Wiles v. Miller, 10th Dist. No. 12AP-989, 2013-Ohio-3625, ¶ 44,
citing Lindow v. N. Royalton, 104 Ohio App. 3d 152, 159 (8th Dist.1995) ("The completion
of discovery is not relevant to the granting of a motion to dismiss."). Thus, the trial court
did not err in dismissing the complaint prior to discovery.
       {¶ 16} In summation, the trial court properly granted OPD's motion to dismiss
White's complaint pursuant to Civ.R. 12(B)(1) and (6). For these reasons, we overrule
White's nine assignments of error from set one and his nine assignments of error from set
two.
IV. Disposition
       {¶ 17} Based on the foregoing reasons, the trial court did not err in granting OPD's
motion to dismiss pursuant to Civ.R. 12(B)(1) and (6). Having overruled White's two sets
of nine assignments of error each, we affirm the judgment of the Court of Claims of Ohio.
                                                                         Judgment affirmed.
                           SADLER and BRUNNER, JJ., concur.